Exhibit 10.2
Summary of
Fiscal 2013 Long-Term Incentive Program
for Tandy Brands Accessories, Inc.
 
The Board of Directors of Tandy Brands Accessories, Inc. (the "Company"), on
June 26, 2012, approved the Company's fiscal 2013 long-term incentive program,
pursuant to which performance units will be granted to the Company's executive
officers for the performance period beginning July 1, 2012 and ending June 30,
2014.  Under the long-term incentive program, target awards are expressed as a
dollar amount, with threshold, target and maximum payout opportunities expressed
as a percentage of the target award (actual payouts may range anywhere between
the threshold and maximum percentages).  No payout will occur unless threshold
performance is achieved. The Board approved the following payout opportunities
for achieving threshold, target and maximum performance:
 
 
Executive Officer
 
Threshold
(as a % of Target)
   
Target
   
Maximum
(as a % of Target)
 
Chief Executive Officer
    50 %   $ 350,000       200 %
Chief Financial Officer
    50 %   $ 100,000       200 %
Other Executive Officers
    50 %   $ 100,000       200 %

 
To support the Company's focus on creating long-term shareholder value, the
financial metric approved by the Board to determine whether target performance
has been achieved is earnings per share, as an average over the performance
period, with performance targets set by the Compensation Committee.  Each
performance unit award will generally be comprised 50% of cash and 50% of
phantom shares of the common stock of the Company.  The number of phantom shares
of common stock attributable to the performance unit award will be determined
based on the fair market value of the Company's common stock on the date of
grant.  Assuming continued employment, if, at the end of the performance period,
at least the threshold performance level has been achieved, the performance
units vest and, to the extent earned, will be settled in cash.  The Board of
Directors of the Company may, in its discretion, adjust the target measures to
exclude one-time, non-operating items that may occur during the performance
period, and, if shares are available under the Company's benefit plans, pay the
portion of the award payable in phantom shares with common stock of the
Company.  All awards issued pursuant to the 2013 long-term incentive program are
made under the Company's 2002 Omnibus Plan.
 

